DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are persuasive only in part.
First, applicant’s amendments overcome the previous rejections under 35 U.S.C. 112; however, other issues under 35 U.S.C. 112(b) are raised by the claim amendments, as detailed below.
Second, regarding the rejection under 35 U.S.C. 103, applicant argues:
“Contrary to the Examiner’s allegations, Applicant could not find any teaching or suggestion in Kim of the comparison unit 220 receiving a baking profile.”

However, the examiner specifically (at paragraphs 13 to 15 of the previous Office action) relied on Volkmar et al. (‘722) to show this feature.  Moreover, in view of the claim amendments (e.g., that the examiner believes are indefinite, but nonetheless may be alleged to require the sending of a first braking command (alone) to engage friction braking of the vehicle), the examiner changes the primary reference in the 35 U.S.C. 103 rejection from Kim (‘598) to the (previous) secondary reference Volkmar et al. (‘722), who shows the use of friction braking (alone) in the braking profile FIG. 3a, i.e., after time t3, and he uses Zhao et al. (‘475), previously cited, as the (new) secondary reference.  Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
[The Specification section is divided into two parts, I. and II., below:]
I. The disclosure is objected to because of the following informalities: at filed paragraph [0063], it appears, “brake controller may use the braking profile of the control signal 220 to send a braking command 230 to a brake actuator 240 of the vehicle . . . a braking command 250 to one or more electric motors of a regenerative braking system 260” should read, “brake controller may use the braking profile of the control signal 220 to send a braking command 240 [[230]] to a brake actuator 250 [[240]] of the vehicle . . . a braking command 260 [[250]] to one or more electric motors of a regenerative braking system 270 [[260]]” to be consistent with FIG. 2 and e.g., filed paragraph [0036].
Appropriate correction is required.
II. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis should be provided in the specification, without adding new matter, for the new claim terminology, “[determine whether to] send both the first and second braking commands”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, in claim 7, lines 8 and 9, and in claim 14, lines 9 and 10, “[whether to . . .] or send both the first and second braking commands” is indefinite and unclear from the teachings of the specification because i) no (e.g., double/twin) sending of (“both”) first and second braking commands is apparently clearly described in the specification2 and ii) it is unclear what this “send both” would require (e.g., does send both mean that they are sent at the very same time3 as the claim language/context might imply, at substantially the same time via separate acts, at any time(s) during the life of the vehicle4, etc.?), and how sending “both” might possibly be different from “send[ing] a first braking command” at one time and “send[ing] a second braking command” at another time, which the claim now also apparently determines whether (or not?) to do.  In this respect, the examiner cannot determine, from the teachings of the specification how the “[whether . . .] or send” limitation should be interpreted (e.g., is it only required, for example as an alternative limitation, that it be determined only whether or not to send e.g., simultaneous (“both”) friction and regenerative braking commands, without now ever needing to determine whether the one or the other (only one) of the friction or regenerative braking command should be sent, since the specification does not clarify how this “[whether . . .] or send . . .” three-option limitation should be interpreted?) 
In claim 1, line 10, in claim 7, lines 10 and 11, and in claim 14, line 12, “the determination” apparently has no proper antecedent basis or has insufficient antecedent basis, and so it is unclear what aspect of and/or how much of the “determining” (in claims 1 and 14) or what the processor(s) is/are configured to “determine” (in claim 7) “the determination” might be referring to, since it is (now) used in the claim without even a contextual phrase (previously, “of whether to use one or both of regenerative and friction braking”) for (unambiguously) linking the different word forms (“determination” and either “determining” or “determine”) together and signifying to the reader what “the determination” is intended to refer back to.  Here, the examiner merely notes that “the determination” is thus/similarly unclear throughout the claims (e.g., in claims 2 to 4, 8 to 10, 15 to 17, etc.)
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Volkmar et al. (2020/0108722; cited previously) in view of Zhao et al. (2018/0297475; cited previously).
Volkmar et al. (‘722) reveals:
per claim 1, a method of controlling a vehicle in an autonomous driving mode [e.g., obviously, as the driving assistance function 14 of the control device 12 executing braking with a target braking torque Mtarget (or MGes), as described at paragraph [0058], such as for “emergency braking” (paragraph [0026])], the method comprising: 
receiving, by one or more processors of the vehicle [e.g., by the control device 12 implementing the flow chart of FIG. 2, obviously implemented as a processor], a control signal including a braking profile [e.g., the signal depicted in FIG. 2 including the “braking profile” BV received at the evaluation step A in FIG. 2; and/or the temporal course (S1) of the target braking torque Mtarget shown in FIG. 3a, which is determined as Mtarget at the supply step Z in FIG. 2 and received at the determination step B in FIG. 2, in the operation procedure of the control device 12 (see e.g., paragraph [0024])] for a trajectory for the vehicle to follow into the future [e.g., the vehicle’s speed course (shown by the solid line) in FIG. 3b]; 
determining, by the one or more processors based on the braking profile [e.g., as shown by the respective braking torques in FIG. 3a[5]], whether to send a first braking command to engage friction braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only frictional braking is used in the time interval between t3 and t2, when Mfric (as an obvious command, in FIG. 2) is taken over by the friction brake 10], send a second braking command to engage regenerative braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only regenerative braking (paragraph [0031]) or regenerative braking as high as possible (paragraph [0074]) is used in the time interval after t1 at the beginning of braking, when Mreg (as an obvious command, in FIG. 2) is taken over by the regenerative brake 4], or send both the first and second braking commands [e.g., toward the end of braking, e.g., between times t’2 and t3, in FIG. 3a, when the regenerative braking is being reduced and the difference between Mtarget and Mreg is generated by means of the friction brake 10 (paragraph [0075]), while Mreg is generated by the regenerative brake 4, with Mfric (as an obvious command in FIG. 2) being taken over by the friction brake 10]; and 
controlling, by the one or more processors, deceleration of the vehicle based on the determination [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b];  
It may be alleged that Volkmar et al. (‘722) does not expressly reveal i) an autonomous driving mode, ii) that the control device (12) includes a processor, or iii) that when regenerative braking was selected to be (at the beginning of braking) as high as possible, or equal to the braking torque itself, a second command for engaging regenerative braking of the vehicle (e.g., apart from another command) was determined to be sent, although due to claim indefiniteness, the parenthetical feature/phrase above is not necessarily part of the examiner’s broadest reasonable interpretation (BRI) of the claim.
However, in the context/field of a similar vehicle with regenerative and friction braking, Zhao et al. (‘475) teaches i) that the vehicle may be an autonomous vehicle that decelerates in response to a detected object (e.g., a leading vehicle; FIG. 2A) in front of the vehicle, e.g., in accordance with a speed profile and a wheel torque request in a time window that may extend e.g., 10 seconds into the future (FIG. 3) when the deceleration time window is predicted to be coming (154 in FIG. 4), ii) that the controller (50) may include a microprocessor or a central processing unit (CPU; paragraph [0023]), and iii) that during the deceleration event (see e.g., FIG. 3), the braking may be entirely regenerative until near an end of the braking event (claim 1) when regenerative braking is reduced and friction braking is initiated (claim 6).
It would have been obvious at the time the application was filed to implement or modify the Volkmar et al. (‘722) brake system, vehicle, control device, and method i) so that the vehicle was an autonomous vehicle, as taught by Zhao et al. (‘475), that executed automatic command and control of braking events for vehicle deceleration that lasted up to 10 or more seconds without driver initiation when a deceleration event was determined to be coming e.g., based on a detected object (leading vehicle), as taught by Zhao et al. (‘475), e.g., as a driver assistance function for providing emergency braking, as suggested by Volkmar et al. (‘722) himself, ii) so that the control device (12) was implemented as a conventional microprocessor or central processing unit (CPU), as taught by Zhao et al. (‘475), and iii) so that at the beginning of the braking event when Volkmar et al. (‘722) desired that regenerative braking was selected to be as high as possible (see FIG. 3a), the braking (profile) would have been entirely regenerative e.g., until near the end of the braking event where regenerative braking would have been reduced and friction braking initiated, as taught by Zhao et al. (‘745), in order that the system, method, etc. of Volkmar et al. (‘722) would have been usable with autonomous and semi-autonomous vehicles for initiating automatic braking, in order that conventional electronics could have been used for the control device, in order that the regenerative braking would have been as high as possible at the beginning of braking, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Volkmar et al. (‘722) brake system, vehicle, control device, and method would have rendered obvious:
per claim 1, a method of controlling a vehicle in an autonomous driving mode [e.g., abstract and FIG. 2 in Zhao et al. (‘475)];
receiving, by one or more processors of the vehicle [e.g., the controller 50 that includes a microprocessor or central processing unit, in Zhao et al. (‘475)] . . .;
send a second braking command to engage [e.g., for example, only engage, although the claim language does not require this] regenerative braking of the vehicle [e.g., as taught by Zhao in claim 1, as shown by Zhao e.g., at about t = 1 sec in FIG. 3; and as taught and suggested by Volkmar et al. (‘722), e.g., at paragraphs [0031], [0074], etc.];
per claim 2, depending from claim 1, wherein the determination  is further based on a magnitude of deceleration of the braking profile [e.g., for example, it is only determined in Volkmar et al. (‘722) to use Mreg, Mfric, or Mreg/Mfric when the magnitude of the temporal course (S1) of Mtarget, as the braking profile, obviously representing vehicle deceleration via Newton’s Second Law of Motion (F = m∙a) to one of ordinary skill in the art (with Mtarget being F), is above zero, in FIG. 3a (see e.g., paragraphs [0059] and [0075] to [0077]];
per claim 3, depending from claim 1, wherein the determination is further based on a rate of change of deceleration of the braking profile [e.g., at the end of the temporal course (S1) of Mtarget, at time t2, where Mtarget (and obviously the corresponding vehicle deceleration; paragraphs [0059], etc.) is characterized by a “high temporal change” (paragraph [0075]), and for this reason the end of Mtarget is generated (e.g., exclusively) by means of the relatively dynamic friction brake 10 (which generates the difference between the target braking torque Mtarget and the portion Mreg; e.g., paragraph [0075])];
per claim 4, depending from claim 1, further comprising receiving, by the one or more processors, information identifying an object associated with the braking profile [e.g., as shown in FIGS. 2A, 2B, 3, and 4 of Zhao et al. (‘475); and as suggested by Volkmar et al. (‘722) himself at paragraphs [0033] and [0035]], wherein the determination is further based on the identified object [e.g., to avoid the object (leading vehicle) in FIG. 2A of Zhao et al. (‘475), e.g., using the wheel torque request over the braking event (e.g., as a braking profile) in FIG. 3 of Zhao et al. (‘475); wherein the obstacle(s) are used as taught by Volkmar et al. (722) as environmental data (U in FIG. 2; paragraphs [0033], [0035], etc.) to determine the braking profile (e.g., BV in FIG. 2; cf. FIG. 3a) and control braking, obviously to stop the vehicle before colliding with the obstacle, as in Zhao et al. (‘475)]];
per claim 5, depending from claim 4, further comprising, determining, by the one or more processors, whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) would have obviously’ raised the “safety criterion” for emergency braking taught by Volkmar et al. (‘722) e.g., at paragraph [0026], and would have led one of ordinary skill in the art to provide increased brake responsiveness by using a higher distribution to the friction brake, as taught by Volkmar et al. (722), at paragraphs [0026], [0031], [0074], etc.];
per claim 6, depending from claim 1, wherein the braking profile extends at least 1 second into the future [e.g., as would have been obvious to one of ordinary skill in the art, for vehicle braking profiles, such as shown in FIG. 3a (and 3b) of Volkmar et al. (‘722), e.g., as shown by the (greater than 10 second) braking profile, in FIG. 3 of Zhao et al. (‘475)];
per claim 7, a system for controlling a vehicle in an autonomous driving mode [e.g., the vehicle of Volkmar et al. (‘772) being e.g., autonomous as taught by Zhao et al. (‘475)], the system comprising: one or more processors [e.g., the microprocessor or CPU of Zhao et al. (‘475) executing (in the control device 12) the functions shown e.g., in FIG. 2 (see also FI. 3a) of Volkmar et al. (‘722)] configured to: 
receive a control signal including a braking profile for a trajectory for the vehicle to follow into the future [e.g., the signal depicted in FIG. 2 including the “braking profile” BV received at the evaluation step A in FIG. 2 of Volkmar et al. (‘722); and/or the temporal course (S1) of the target braking torque Mtarget shown in FIG. 3a of Volkmar et al. (‘722), which is determined as Mtarget at the supply step Z in FIG. 2 and received at the determination step B in FIG. 2, in the operation procedure of the control device 12 in Volkmar et al. (‘722) and which obviously extends into the future (e.g., to a time t2 in Volkmar et al. (‘722)) which would have obviously represented a time e.g., of more than 10 seconds into the braking event/future, as taught e.g., in FIG. 3 of Zhao et al. (‘475)]; 
determine, based on the braking profile, whether to send a first braking command to engage friction braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only frictional braking is used in the time interval between t3 and t2, when Mfric (as an obvious command, in FIG. 2) is taken over by the friction brake 10; and/or as taught by Zhao et al. (‘475) e.g., in claim 6], send a second braking command to engage regenerative braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only regenerative braking (paragraph [0031]) or regenerative braking as high as possible (paragraph [0074]) is used in the time interval after t1 at the beginning of braking, when Mreg (as an obvious command, in FIG. 2) is taken over by the regenerative brake 4; and/or as taught by Zhao et al. (‘475) e.g., in claim 1], or send both the first and second braking commands [e.g., toward the end of braking, e.g., between times t’2 and t3, in FIG. 3a in Volkmar et al. (‘722), when the regenerative braking is being reduced and the difference between Mtarget and Mreg is generated by means of the friction brake 10 (paragraph [0075]), while Mreg is generated by the regenerative brake 4, with Mfric (as an obvious command in FIG. 2) being taken over by the friction brake 10; and/or as taught by Zhao et al. (‘475) in claim 6]; and 
control deceleration of the vehicle according to the braking profile based on the determination [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b of Volkmar et al. (‘722); and/or by the vehicle speed in FIG. 3 of Zhao et al. (‘475)];
per claim 8, depending from claim 7, wherein the determination is further based on a magnitude of deceleration of the braking profile [e.g., for example, it is only determined in Volkmar et al. (‘722) to use Mreg, Mfric, or Mreg/Mfric when the magnitude of the temporal course (S1) of Mtarget, as the braking profile, obviously representing vehicle deceleration via Newton’s Second Law of Motion (F = m∙a) to one of ordinary skill in the art (with Mtarget being F), is above zero, in FIG. 3a (see e.g., paragraphs [0059] and [0075] to [0077]];
per claim 9, depending from claim 7, wherein the determination is further based on a rate of change of deceleration of the braking profile [e.g., at the end of the temporal course (S1) of Mtarget, at time t2, where Mtarget (and obviously the corresponding vehicle deceleration; paragraphs [0059], etc.) is characterized by a “high temporal change” (paragraph [0075]), and for this reason the end of Mtarget is generated (e.g., exclusively) by means of the relatively dynamic friction brake 10 (which generates the difference between the target braking torque Mtarget and the portion Mreg; e.g., paragraph [0075])];
per claim 10, depending from claim 7, wherein the one or more processors are further configured to receive information identifying an object associated with the braking profile, and wherein the determination is further based on the identified object [e.g., the obstacle(s) detected in both FIG. 2A of Zhao et al. (‘475), i.e., the leading vehicle, and in Volkmar et al. (‘722), that are used as taught by Volkmar et al. (722) as environmental data (U in FIG. 2; paragraphs [0033], [0035], etc.) to determine the braking profile (e.g., BV in FIG. 2; cf. FIG. 3a) and control braking, obviously to stop the vehicle before colliding with the obstacle, as in Zhao et al. (‘475)];
per claim 11, depending from claim 10, wherein the one or more processors are further configured to determine whether the braking profile is for a safety critical driving situation  based on the identified object [e.g., the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) would have obviously’ raised the “safety criterion” for emergency braking taught by Volkmar et al. (‘722) e.g., at paragraph [0026], and would have led one of ordinary skill in the art to provide increased brake responsiveness by using a higher distribution to the friction brake, as taught by Volkmar et al. (722), at paragraphs [0026], [0031], [0074], etc.];
per claim 12, depending from claim 7, wherein the braking profile extends at least 1 second into the future [e.g., as would have been obvious to one of ordinary skill in the art, for vehicle braking profiles, such as shown in FIG. 3a (and 3b) of Volkmar et al. (‘722), e.g., as shown by the (greater than 10 second) braking profile, in FIG. 3 of Zhao et al. (‘475)];
per claim 13, depending from claim 7, further comprising the vehicle [e.g., as shown in FIG. 1 of Volkmar et al. (‘722)];
per claim 14, a non-transitory recording medium on which instructions are stored, the instructions when executed by one or more processors [e.g., the microprocessor or CPU of Zhao et al. (‘475) executing (in the control device 12) the functions shown e.g., in FIG. 2 (see also FI. 3a) of Volkmar et al. (‘722)], cause the one or more processors to perform a method of controlling a vehicle in an autonomous driving mode [e.g., the vehicle of Volkmar et al. (‘772) being e.g., autonomous as taught by Zhao et al. (‘475)], the method comprising: 
receiving a control signal including a braking profile for a trajectory for the vehicle to follow into the future [e.g., the signal depicted in FIG. 2 including the “braking profile” BV received at the evaluation step A in FIG. 2 of Volkmar et al. (‘722); and/or the temporal course (S1) of the target braking torque Mtarget shown in FIG. 3a of Volkmar et al. (‘722), which is determined as Mtarget at the supply step Z in FIG. 2 and received at the determination step B in FIG. 2, in the operation procedure of the control device 12 in Volkmar et al. (‘722) and which obviously extends into the future (e.g., to a time t2 in Volkmar et al. (‘722)) which would have obviously represented a time e.g., of more than 10 seconds into the braking event/future, as taught e.g., in FIG. 3 of Zhao et al. (‘475)]; 
determining, based on the braking profile, whether to send a first braking command to engage friction braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only frictional braking is used in the time interval between t3 and t2, when Mfric (as an obvious command, in FIG. 2) is taken over by the friction brake 10; and/or as taught by Zhao et al. (‘475) e.g., in claim 6], send a second braking command to engage regenerative braking of the vehicle [e.g., in the braking profile of the temporal course (S1) of the target braking torque shown in FIG. 3a of Volkmar et al. (‘722), only regenerative braking (paragraph [0031]) or regenerative braking as high as possible (paragraph [0074]) is used in the time interval after t1 at the beginning of braking, when Mreg (as an obvious command, in FIG. 2) is taken over by the regenerative brake 4; and/or as taught by Zhao et al. (‘475) e.g., in claim 1], or send both the first and second braking commands [e.g., toward the end of braking, e.g., between times t’2 and t3, in FIG. 3a in Volkmar et al. (‘722), when the regenerative braking is being reduced and the difference between Mtarget and Mreg is generated by means of the friction brake 10 (paragraph [0075]), while Mreg is generated by the regenerative brake 4, with Mfric (as an obvious command in FIG. 2) being taken over by the friction brake 10; and/or as taught by Zhao et al. (‘475) in claim 6]; and 
controlling deceleration of the vehicle based on the determination [e.g., as shown by the vehicle’s speed course (solid line) in FIG. 3b of Volkmar et al. (‘722); and/or by the vehicle speed in FIG. 3 of Zhao et al. (‘475)];  
per claim 15, depending from claim 14, wherein the determination is further based on a magnitude of deceleration of the braking profile [e.g., for example, it is only determined in Volkmar et al. (‘722) to use Mreg, Mfric, or Mreg/Mfric when the magnitude of the temporal course (S1) of Mtarget, as the braking profile, obviously representing vehicle deceleration via Newton’s Second Law of Motion (F = m∙a) to one of ordinary skill in the art (with Mtarget being F), is above zero, in FIG. 3a (see e.g., paragraphs [0059] and [0075] to [0077]];
per claim 16, depending from claim 14, wherein the determination is further based on a rate of change of deceleration of the braking profile [e.g., at the end of the temporal course (S1) of Mtarget, at time t2, where Mtarget (and obviously the corresponding vehicle deceleration; paragraphs [0059], etc.) is characterized by a “high temporal change” (paragraph [0075]), and for this reason the end of Mtarget is generated (e.g., exclusively) by means of the relatively dynamic friction brake 10 (which generates the difference between the target braking torque Mtarget and the portion Mreg; e.g., paragraph [0075])];
per claim 17, depending from claim 14, wherein the method further comprises receiving information identifying an object associated with the braking profile, wherein the determination is further based on the identified object [e.g., the obstacle(s) detected in both FIG. 2A of Zhao et al. (‘475), i.e., the leading vehicle, and in Volkmar et al. (‘722), that are used as taught by Volkmar et al. (722) as environmental data (U in FIG. 2; paragraphs [0033], [0035], etc.) to determine the braking profile (e.g., BV in FIG. 2; cf. FIG. 3a) and control braking, obviously to stop the vehicle before colliding with the obstacle, as in Zhao et al. (‘475)];
per claim 18, depending from claim 17, wherein the method further comprises determining whether the braking profile is for a safety critical driving situation based on the identified object [e.g., the obstacle being detected at paragraph [0035] as taught by Volkmar et al. (‘722) would have obviously’ raised the “safety criterion” for emergency braking taught by Volkmar et al. (‘722) e.g., at paragraph [0026], and would have led one of ordinary skill in the art to provide increased brake responsiveness by using a higher distribution to the friction brake, as taught by Volkmar et al. (722), at paragraphs [0026], [0031], [0074], etc.];
per claim 19, depending from claim 14, wherein the braking profile extends at least 1 second  into the future [e.g., as would have been obvious to one of ordinary skill in the art, for vehicle braking profiles, such as shown in FIG. 3a (and 3b) of Volkmar et al. (‘722), e.g., as shown by the (greater than 10 second) braking profile, in FIG. 3 of Zhao et al. (‘475)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Witte (2022/0194332) is (now) the U.S. equivalent of DE 102019204708 A1, cited previously.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 For example only, the specification teaches (at published paragraphs [0053], [0054], [0063], etc.) i) that regenerative braking may be used for softer braking events and may be appropriate for rates of change of deceleration no more than 4 m/s3 or rates of change of torque no more than 4000 Nm/s, and ii) that friction braking may be used for harder braking events and appropriate for  rates of change of deceleration greater than 4 m/s3 and rates of change of torque greater than 4000 Nm/s.  Moreover, the specification teaches that, based on the current or future acceleration (deceleration) rate of change command, the brake controller may use the braking profile of the control signal 220 in order i) to send a braking command [240] to a brake actuator [250] of the vehicle, for example, in order to engage the vehicle's [friction] brakes and cause the vehicle to decelerate in accordance with the braking profile, and ii) to send a braking command [260] to one or more electric motors of a regenerative braking system [270] in order to engage regenerative braking.  However, the specification does not clearly describe what sending “both the first and second braking commands” might mean (or might now be intended, by applicant, to mean) or what might satisfy the limitation, or in what context it might be said that “both [] commands” are or have been sent, or even how the sending of “both [] commands” might be said to distinguish from the sending of the individual commands as are already recited in the claim.
        3 E.g., by a single act.
        4 If this is the case, then how would this phrase limit or be any different from the preceding phrases that already determine whether the first or second commands are sent?
        5 For example only, the examiner annotates the portions of the target braking torque Mtarget allotted to the regenerative brake and to the friction brake, respectively, as shown in a portion of FIG. 3a of Volkmar et al. (‘722) below/on the next page:
        
    PNG
    media_image1.png
    432
    951
    media_image1.png
    Greyscale